D. Russell Morgan Chief Compliance Officer – Separate Accounts Tel: 802 229-3113 • Fax: 802 229-3743 Email: rmorgan@nationallife.com April 27, 2015 Via Electronic Filing Securities and Exchange Commission Division of Investment Management Office of Insurance Products F Street, NE Washington, DC 20549 RE: National Life Variable Annuity Account I, File No. 811-02118 To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (“Act”), as amended, National Life Insurance Company, on behalf of National Life Variable Annuity Account I, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the annual report for the period ending November 30, 2014 of the underlying management investment companies in which the Registrant invests that are reflective of the contract owner’s subaccount allocation. Underlying Management Investment Company CIK Number Sentinel Group Funds, Inc. 0000225843 We understand this management investment company has separately filed the above listed annual report with the Securities and Exchange Commission on Form N-CSRS and therefore are incorporated herein by reference. Very Truly Yours, /s/ D. Russell Morgan D.
